Case 2:21-cv-00067-Z Document 37 Filed 05/21/21 Page1of2 PagelD 833

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED

 

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAS MAY 21 2001
AMARILLO DIVISION
CLERK, U.S. DISTRICT COURT
THE STATE OF TEXAS, et al., § BY Ah Ape
§ Ww
Plaintiffs, §
§
v. § 2:21-CV-067-Z
§
JOSEPH R. BIDEN, JR. ef al., §
§
Defendants. §
ORDER

Before the Court are the parties’ proposed briefing schedules, ECF Nos. 35 & 36. Also,
before the Court are Defendants’ Motion to Transfer, Plaintiffs’ Motion for Preliminary Injunction,
and Defendants’ Motion to Stay. To assist in the efficient resolution of these motions, the Court
enters the following scheduling order:

Defendants filed their Motion to Stay on May 17th. The Court granted the accompanied
Motion to Expedite. See ECF No. 34. Accordingly, Plaintiffs have been ordered to file a response
on May 24th and Defendants have been ordered to file a reply on May 28th. Jd.

Defendants’ Motion to Stay was predicated on the argument that the Motion to Transfer
should be decided before briefing and discovery commenced on Plaintiffs Motion for Preliminary
Injunction. Currently, Plaintiffs’ response to the Motion to Transfer is due on May 24th. See N.D.
Tex. L.R. 7.1(e). In accordance with Defendants’ desire to expeditiously dispose of these
procedural motions, Defendants are hereby ORDERED to file their reply on May 28th, 2021. See
N.D. Tex. L.R. 7.1(f).

After reviewing the parties’ submitted briefing schedules regarding Plaintiffs’ Motion for

Preliminary Injunction, the parties are hereby ORDERED to adhere to the following schedule:
OO |

Case 2:21-cv-00067-Z Document 37 Filed 05/21/21 Page 2of2 PagelD 834

* Defendants shall produce the administrative record by Monday, May 31, 2021.

= Defendants shall file their response by Friday, June 4, 2021. The response shall be no
longer than 40 pages. Cf N.D. TEX. L.R. 7.2(c).

« The parties shall meet, confer, and file a joint statement regarding the position of the
parties on the necessity of expedited discovery and consolidation of trial under Fed. R.
Civ. P, 65(a)(2) by Wednesday, June 9, 2021. If necessary, the parties shall propose a
briefing schedule for resolving any remaining disputes.

« Plaintiffs shall file their reply by Friday, June 18, 2021. The reply shall be no longer
than 25 pages. Cf N.D. TEX. L.R. 7.2(c).

= Plaintiffs’ Unopposed Motion for Leave to Exceed Page Limits (ECF No. 29) is
GRANTED.

If necessary, the Court will amend this scheduling order dependent upon the Court’s rulings
on the pending Motions to stay and transfer the case. The Court will also issue an order, if
necessary, scheduling a hearing on the Motion for Preliminary Injunction upon the receipt of all
briefing required by this order.

SO ORDERED.

May a 2021,

 

MAZTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE
